DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called 

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “medical processing unit” in claims 1 and 13.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Regarding the “medical processing unit” a computer of some sort has been identified from the Specification as corresponding structure (¶ [0044] of the published application); e.g., a processor, random access memory, and a storage medium.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 7-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 7, it is unclear whether the recitation of “when the calculated movement speed is below the target movement speed” is part of the suggestion itself that is displayed to the user (for example, text on a display that says “increase the speed at which the intravascular instrument is moved within the body lumen when the calculated movement speed is below the target movement speed”), or otherwise meant to place conditions on the limitation of the suggestion (i.e. in the manner of a contingent limitation, MPEP 2111.04; for example, medical processing unit is configured with the following logic: if the calculated movement speed is below the target movement speed, then the speed-adjustment suggestion comprises a suggestion to increase the speed at which the intravascular instrument is moved within the body lumen).
In accordance with compact prosecution practice (see MPEP 2173.06), the limitation is being construed as a contingent limitation.

Regarding claim 8, it is unclear whether the recitation of “when the calculated movement speed is above the target movement speed” is part of the suggestion itself that is displayed to the user (for example, text on a display that says “decrease the speed at which the intravascular instrument is moved within the body lumen when the calculated movement speed is above the target movement speed”), or otherwise meant to place conditions on the limitation of the suggestion (i.e. in the manner of a contingent limitation, MPEP 2111.04; for example, medical processing unit is configured with the following logic: if the calculated movement speed is above the target movement speed, then the speed-adjustment suggestion comprises a suggestion to decrease the speed at which the intravascular instrument is moved within the body lumen).
In accordance with compact prosecution practice (see MPEP 2173.06), the limitation is being construed as a contingent limitation.

Regarding claim 9, it is unclear whether the recitation of “when the calculated movement speed matches the target movement speed” is part of the suggestion itself that is displayed to the user (for example, text on a display that says “maintain the speed at which the intravascular instrument is moved within the body lumen when the calculated movement speed matches the target movement speed”), or otherwise meant to place conditions on the limitation of the suggestion (i.e. in the manner of a contingent limitation, MPEP 2111.04; for example, medical processing unit is configured with the following logic: if the calculated movement speed matches the target movement speed, then the speed-adjustment suggestion comprises a suggestion to maintain the speed at which the intravascular instrument is moved within the body lumen).
see MPEP 2173.06), the limitation is being construed as a contingent limitation.

Allowable Subject Matter
Claims 1-6 and 10-20 are allowed.
Claims 7-9 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claims 1 and 13, the prior art of record does not teach or reasonably suggest a medical system, comprising:
a medical processing unit in communication with an intravascular instrument configured to be moved longitudinally within a body lumen and in further communication with a radiographic imaging source configured to obtain radiographic images of the intravascular instrument while the intravascular instrument is moved longitudinally within the body lumen, wherein the medical processing unit is configured to:
receive radiographic images obtained by the radiographic imaging source; 
track the intravascular instrument within the radiographic images while the intravascular instrument is moved longitudinally within the body lumen;
calculate a movement speed based on the tracking;
compare the calculated movement speed to a predefined target movement speed;
generate a speed-adjustment suggestion based on the comparison; and
output the speed-adjustment suggestion to a display for review by a user.
Similarly, the prior art of record does not teach or reasonably suggest a method, comprising:
receiving, by a medical processing unit in communication with a radiographic imaging source, radiographic images of an intravascular instrument within a body lumen, the radiographic images obtained by the radiographic imaging source;
tracking, by the medical processing unit, the intravascular instrument within the radiographic images while the intravascular instrument is moved longitudinally within the body lumen;
calculating, by the medical processing unit, a movement speed based on the tracking;
comparing, by the medical processing unit, the calculated movement speed to a predefined target movement speed;
generating, by the medical processing unit, a speed-adjustment suggestion based on the comparison; and
outputting, by the medical processing unit, the speed-adjustment suggestion to a display for review by a user.

Henneken et al., WO 2017/102340 A1 teaches using imaging (intravascular or external) to determine the speed of a catheter but does not teach that the imaging is is radiographic imaging per se. For example, Henneken instead teaches a camera (see Fig. 3) Further, Henneken does not teach or reasonably suggest the “comparing”, “generating”, and “outputting” steps of the medical processing unit as particularly claimed.

Xu, US 2010/0094127 A1 teaches using angiography to determine the pullback speed of an OCT imaging sensor to an artery in order to resample an image according to the determined pullback speed (¶ [0081]), but does not teach or reasonably suggest the “comparing”, “generating”, and “outputting” steps of the medical processing unit as particularly claimed.

Bozkaya et al., US 2017/0065206 A1 teaches providing feedback about the movement of a catheter relative to a path. For example, warnings can be given to a user based on the position-tracking by a position sensor of the catheter (¶ [0070]). For example, if the pullback is performed manually, a warning could be raised if the pullback speed would be too high with respect to the patient or the characteristics of the intravascular data acquisition sensor of the catheter (¶ [0070]).
However, Bozkaya does not teach or reasonably suggest that the pullback speed is calculated from radiographic images per se. Further, Bozkaya does not teach or reasonably suggest the “comparing”, “generating”, and “outputting” steps of the medical processing unit as particularly claimed. For example, Bozkaya does not teach or reasonably suggest that comparing a calculated movement speed to a predefined target movement speed, let alone generating a speed-adjustment suggestion based on the comparison. Even if Bozkaya’s teaching of “a warning could be raised if the pullback speed would be too high with respect to the patient or the characteristics of the intravascular data acquisition sensor 13” is construed to mean comparing a calculated movement speed to a some reference movement speed, this reference movement that the calculated movement speed is compared to is not a predefined target movement speed since it is based on the patient or the characteristics of the intravascular data acquisition sensor of the catheter which are not predefined.
Further, Bozkaya tracks the catheter using electromagnetic tracking over radiographic imaging tracking in order to avoid or reduce harmful x-ray radiation (¶ [0068]). Therefore, the ordinarily skilled artisan, reading Bozkaya, would not have implemented tracking of the catheter by the claimed radiographic imaging in order to avoid or reduce harmful x-ray radiation.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLIN T. SAKAMOTO whose telephone number is (571)272-4958.  The examiner can normally be reached on Monday - Friday, ~9AM-5PM Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH M. RAYMOND can be reached on (571) 270-1790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  





/COLIN T. SAKAMOTO/Examiner, Art Unit 3793